DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-20 are pending.

Specification
The disclosure is objected to because of the following informalities: 
[0006]: “They are electrically non-conductive a dielectric strength” appears to be a misstatement of “They are electrically non-conductive with a dielectric strength.”
[0042]: “where sheds off its particles” appears to be a misstatement of “where it sheds off its particles.”
[0046]: “exhaust chamber 130” appears to be a misstatement of “exhaust chamber 138.”
Appropriate correction is required.

Claim Objections
Claims 1, 4, 11, and 14-20 are objected to because of the following informalities: 
Claim 1: In line 5, Applicant is respectfully advised to amend “the waste output” to “a waste output” since there is no prior recitation of this feature. In line 6, Applicant is respectfully advised to amend “said chamber” to “said filter chamber” to avoid confusion with the “semiconductor processing chamber” (line 3).
Claim 4: Applicant is respectfully advised to amend “said process gas inlet” (two instances) to “said semiconductor process gas inlet.” See claim 1.
Claim 11: Applicant is respectfully advised to amend “said filter liquid control system comprises a controller and a fluid circuit” to “wherein said filter liquid control system comprises a controller and a fluid circuit” to retain the grammatical form of a single sentence in the claim. Applicant is respectfully advised to amend “said controller controlling said fluid circuit . . . and configured to maintain” to “said controllerbeing configured to control said fluid circuit . . . and 
Claims 14-16: Applicant is respectfully advised to amend “said chamber” to “said filter chamber” to avoid confusion with the “semiconductor processing chamber” (claim 1, line 3).
Claim 16: Applicant is respectfully advised to amend “wherein . . . said fluid circuit configured to control” to “wherein . . . said fluid circuit is configured to control.”
Claim 17: Applicant is respectfully advised to recite “the semiconductor process gas” for consistency.
Claim 18: Applicant is respectfully advised to amend “said directing includes” to “wherein said directing includes.”
Claims 19-20: Applicant is respectfully advised to amend “filter fluid” to “filter liquid.” See claim  17.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5: In line 4, the claim recites, “said gas exhaust chamber.” There is insufficient antecedent basis for this limitation. It is noted that the claim does not depend from claim 3. For the purposes of examination only, the claim will be interpreted as reciting “a gas exhaust chamber.”
Claims 6-9 are rejected because of their dependence from claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shamouilian et al. (US 2002/0192129 A1, hereinafter “Shamouilian”) in view of Jee (KR101489119B1, hereinafter “Jee”).
Regarding claim 1, Shamouilian discloses a prescrubber 230 (Fig. 4; [0033]) for removing particles from an effluent 100 ([0040]) from a chamber 35 (Fig. 3) for the processing of semiconductor wafers ([0020]), from which a vacuum pump evacuates the effluent (Fig. 1; [0024])  (i.e., a liquid filter apparatus for gas/solid separation for a semiconductor processing system, the semiconductor processing system including a semiconductor processing chamber and a vacuum pump), said filter apparatus comprising: 
a housing (Fig. 4) having a channel 330 ([0041]) fed effluent gas by a conduit 210 ([0033]) (i.e., a housing having a filter chamber, a semiconductor process gas inlet configured for fluid communication to the waste output of the semiconductor processing chamber), and an outlet 357 above a reservoir 350 ([0042]) (i.e., a process gas outlet configured for fluid communication with the vacuum pump, said chamber forming a liquid reservoir, and said semiconductor process gas inlet and said process gas outlet in communication with said filter chamber); and 
a filling unit 375 and an overflow drain 370 for maintaining the level of the reservoir ([0043]) (i.e., a filter liquid inlet and a filter liquid outlet in fluid communication with said liquid reservoir for delivering and removing filter fluid, respectively, to and from said liquid reservoir).
However, Shamouilian does not explicitly disclose that said filter chamber is under a vacuum.
Jee discloses a wet type air cleaner (Abstract) (i.e., a scrubber/a liquid filter) wherein a blower 200 is used to induce a flow of gas (Fig. 1; p. 7/19, top; p. 8/19, bottom half). Jee teaches that the blower forms a negative pressure inside the air cleaner (p. 8/19, middle).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Shamouilian by providing a filter chamber that is under a vacuum as taught by Jee because (1) Shamouilian teaches a downstream vacuum pump ([0031]) but does not explicitly state the pressure condition in the prescrubber, (2) by using a downstream blower that creates a negative pressure, a flow of gas through a scrubber can be induced (Jee, p. 8/19), and (3) the skilled practitioner would have found it prima facie obvious to maintain a vacuum in a liquid filter chamber to induce a flow of gas as needed.

Regarding claim 10, Jee discloses that the wet type air cleaner 1000 (Fig. 1; p. 6/19 bottom) having a venturi 500 with a cramped section for the passing of contaminated air (p. 3/19, claim 1) (i.e., a feed tube having a venturi restriction therein) so that cleansing solution 300 is sucked through the low-pressure area in the venturi (p. 8/19, middle) where an inlet port 600 introduces the solution (p. 13/19, bottom) (i.e., a venturi inlet in fluid communication with said liquid filter inlet to draw in the filter liquid into said feed tube). Jee teaches that this configuration allows contaminated air to be flowed at a fast speed so that a contaminant is effectively removed (p. 6/19, middle).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Shamouilian in view of Jee by providing a feed tube having a venturi restriction therein and a venturi inlet in fluid communication with said liquid filter inlet to draw in the filter liquid into said feed tube as taught by Jee because this configuration allows contaminated gas to be flowed at a fast speed so that a contaminant is effectively removed (Jee, p. 6/19, middle). 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shamouilian in view of Jee, as applied to claim 1 above, and further in view of Li (GB2135208A).
Regarding claim 2, Shamouilian in view of Jee does not explicitly disclose a semiconductor process gas inlet that is in line with said process gas outlet.
Li discloses an exhaust filter that filters particles (col. 1, lines 5-7, 18-20) using a liquid 4 in a chamber (Fig. 1; col. 2, lines 66-67) (i.e., a liquid filter apparatus). Li teaches that an outlet tube 3 and an inlet tube 2 of the chamber 3 are in alignment (col. 1, lines 41-42). It is noted that the “outlet” can be regarded as the portion of the tube 3 that is to the right of the figure starting at the tail of the arrow.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Shamouilian in view of Jee by providing a semiconductor process gas inlet that is in line with said process gas outlet as taught by Li because (1) a liquid filter having a gas inlet and a gas outlet that are aligned was known in the art (Li, Fig. 1; col. 1, lines 41-42), and (2) the skilled practitioner would have recognized that such a design enables simple construction, such that a liquid filter can be disposed on a pre-existing gas conduit without the need to reroute gas to be treated.

Regarding claim 3, Li teaches a chamber having a space above the liquid 4 level divided by walls 7-9 (col. 1, lines 36-37) such that the spaces on either side of wall 9 can be regarded as a gas exhaust chamber between a liquid reservoir and a process gas outlet, noting that the outlet tube 3 is porous (col. 1, lines 44-45) for the outflow of gas (Fig. 1), thus defining further boundaries of the gas exhaust chamber. Alternatively, the space inside the porous section of the outlet tube 3 can be regarded as a gas exhaust chamber between a liquid reservoir and a process gas outlet, with the tube 3 at wall 6 that is not porous being regarded as the process gas outlet.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shamouilian in view of Jee, as applied to claim 1 above, and further in view of Lee et al. (WO2013103198A1, hereinafter “Lee”).
Shamouilian in view of Jee does not explicitly disclose a feed tube, said feed tube being in communication with said process gas inlet and extending into said liquid reservoir to directly inject the process gas flowing through said process gas inlet into the filter liquid in the liquid reservoir.
Lee discloses a particle recovery apparatus having a liquid filter part (Abstract) that is maintained in a vacuum (p. 2, bottom), wherein the liquid filter unit 100 comprises an inlet pipe 200 submerged in the liquid (Figs. 1, 3; p. 4, middle). Lee teaches that this configuration allows particles to be delivered directly to the liquid filter (p. 4, bottom), where the liquid causes the particles in the treated gas to precipitate (p. 6, “Next”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Shamouilian in view of Jee by providing a feed tube, said feed tube being in communication with said process gas inlet and extending into said liquid reservoir to directly inject the process gas flowing through said process gas inlet into the filter liquid in the liquid reservoir as taught by Lee because this configuration allows particles to be delivered directly to the liquid filter (Lee, p. 4, bottom), where the liquid causes the particles in the treated gas to precipitate (Lee, p. 6, “Next”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shamouilian in view of Jee, as applied to claim 10 above, and further in view of Fang (US 2018/0221806 A1) and Yang et al. (CN108619866A, hereinafter “Yang”).
Shamouilian in view of Jee does not explicitly disclose (i) a filter liquid control system for controlling the filter liquid flow into and out of said liquid reservoir, said filter liquid control system comprises a controller, (ii) a fluid circuit, or (iii) said controller controlling said fluid circuit to regulate the flow of filter liquid into and out of said liquid reservoir and configured to maintain the filter liquid at a liquid height in said liquid reservoir.
Regarding (i), Fang discloses a body of liquid that acts as a filtration medium ([0025]) in an air purification apparatus (Abstract). Fang teaches a controller 419 that provides full automation control (Fig. 4B; [0044]) along with auto-valves 107 and 113 for refilling liquid and draining liquid, respectively (Fig. 1; [0032]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Shamouilian in view of Jee by providing (i) a filter liquid control system for controlling the filter liquid flow into and out of said liquid reservoir, said filter liquid control system comprises a controller as taught by Fang because a controller and auto valves for regulating the flows of liquid can allow full automation control (Fang, [0032], [0044]).
Regarding (ii), Yang discloses semiconductor manufacturing process gas treatment equipment (Abstract) wherein gas and dust particles ([0010]) are treated in a washing chamber (Fig. 1; [0030]). Yang teaches a pump 23 that supplies washing water directly to a nozzle 8 to achieve water recycling ([0028]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Shamouilian in view of Jee and Fang by providing (ii) a fluid circuit as taught by Yang because a fluid circuit allows for washing liquid to be recycled (Yang, [0028]).
Regarding (iii), Fang teaches a liquid level sensor 110 for monitoring a liquid level 111 ([0032]) in order to, along with the auto valves, automatically maintain a full liquid reservoir ([0037]), so it would have been prima facie obvious to provide a controller controlling a fluid circuit to regulate the flow of filter liquid into and out of a liquid reservoir and configured to maintain the filter liquid at a liquid height in said liquid reservoir.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shamouilian in view of Jee, Fang, and Yang, as applied to claim 11 above, and further in view of Hogan (US 6,391,100 B1).
Regarding claim 12, Shamouilian in view of Jee, Fang, and Yang does not explicitly disclose that said filter liquid control system includes a pump in fluid communication with said filter liquid inlet to pump filter liquid into said liquid reservoir.
Hogan discloses a gas scrubber (Abstract; Fig. 1) comprising a venturi scrubber 127 (col. 3, lines 59-62) that draws in a gas 115 with a pressurized fluid 121 (col. 4, lines 37-45). Hogan teaches a pump 114 (col. 3, line 61) as a means to pressurize the fluid to draw in the gas (col. 2, lines 19-23).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Shamouilian in view of Jee, Fang, and Yang by providing a filter liquid control system that includes a pump in fluid communication with said filter liquid inlet to pump filter liquid into said liquid reservoir as taught by Hogan because a pump can act as a means to pressurize a fluid to better draw in a gas (col. 2, lines 19-23).

Regarding claim 13, Hogan teaches a body of fluid 113 held in a container 110 (col. 4, line 4) from which the pump draws the fluid (col. 4, lines 48-50), which the pump feeding a nozzle 124 in the venturi 127 (col. 4, lines 37-39), so it would have been prima facie obvious to provide a configuration such that a filter liquid inlet is in fluid communication with a liquid reservoir through a feed tube wherein a pump is configured to circulate the filter liquid into the liquid reservoir through said feed tube as a means of recycling and therefore conserving a cleaning solution.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shamouilian in view of Jee, as applied to claim 10 above, and further in view of Yang.
Shamouilian in view of Jee does not explicitly disclose housing that includes one or more optical windows for viewing said chamber.
Yang discloses semiconductor manufacturing process gas treatment equipment (Abstract) wherein gas and dust particles ([0010]) are treated in a washing chamber (Fig. 1; [0030]). Yang teaches that the washing chamber 3 has an observation port that it is convenient for personnel to observe the inner working state of the washing chamber ([0037]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Shamouilian in view of Jee by providing one or more optical windows for viewing said chamber as taught by Yang because an observation allows personnel to observe the inner working state of a washing chamber (Yang, [0037]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shamouilian in view of Jee, as applied to claim 1 above, and further in view of Chen et al. (CN104771979A, hereinafter “Chen”).
Shamouilian in view of Jee does not explicitly disclose that said chamber includes a rotating member to rotate fluid in said chamber.
Chen discloses an apparatus for treating a polluted gas in a cleaning solution (Fig. 1; [0006]) to adhere pollutant particles to the cleaning solution ([0015]). Chen teaches a bubble breaking stirring rod 5.2 ([0007]) that helps to place the entire cleaning liquid and bubbles are in a rotating state ([0016]) so the pollutant particles will be adhered to the cleaning solution ([0015]) as bubbles are crushed into smaller and smaller bubbles ([0006]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Shamouilian in view of Jee by providing a rotating member to rotate fluid in said chamber as taught by Chen because a rotating bubble breaker can cause pollutant particles to be adhered to a cleaning solution (Chen, [0015]).

Lee discloses a particle recovery apparatus having a liquid filter part (Abstract) that is maintained in a vacuum (p. 2, bottom), wherein the liquid filter unit 100 comprises an inlet pipe 200 submerged in the liquid (Figs. 1, 3; p. 4, middle).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shamouilian in view of Jee, as applied to claim 1 above, and further in view of Kroll et al. (DE3712007A1, hereinafter “Kroll”) and Fang.
Shamouilian in view of Jee does not explicitly disclose (i) a chamber that is in communication with a fluid circuit, (ii) selective communication therebetween, or (iii) said fluid circuit configured to control the flow of filter fluid into and from said chamber.
Regarding (i), Kroll discloses method for separating solids from a gas flow ([0001]) wherein washing liquid absorbs solids to produce cleaned gas ([0014]). Kroll teaches a feedwater pump 10 that draws washing liquid from a reservoir 9 located below a washing chamber and feeds it back into an expansion chamber 12 (Fig. 1; [0018], [0022]) (i.e., a fluid circuit).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Shamouilian in view of Jee by providing (i) a chamber that is in communication with a fluid circuit as taught by Kroll because a circuit allows for washing liquid to be reused for further absorption of solids (Kroll, [0018], [0022]).
Regarding (ii) and (iii), Fang discloses a body of liquid that acts as a filtration medium ([0025]) in an air purification apparatus (Abstract). Fang teaches a controller 419 that provides full automation control (Fig. 4B; [0044]) along with auto-valves 107 and 113 for refilling liquid and draining liquid, respectively (Fig. 1; [0032]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus of Shamouilian in view of Jee and Kroll by providing (ii) selective communication a chamber and a fluid circuit, and (iii) said fluid circuit configured to control the flow of filter fluid into and from said chamber as taught by Fang because (1) Kroll teaches a drain cock (i.e., a drain valve) and conditions of emptying and refilling a chamber (Kroll, [0022]) but does not provide further details, and (2) valves can be used to control the refilling and draining of liquid from a chamber (Fang, [0032]).

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shamouilian in view of Jee.
Regarding claim 17, Shamouilian discloses a method for reducing a hazardous gas content of an effluent from a process chamber ([0002]) for the processing of semiconductor wafers ([0020]) (i.e., a method of separating solids from a semiconductor process gas), said method comprising the steps of:
injecting water through a venturi nozzle to scrub the effluent (Fig. 4; [0041]) (i.e., providing a filter liquid stream);
feeding effluent gas by a conduit 210 ([0033]) into a channel 330 ([0041]) (i.e., directing the semiconductor process gas into the filter liquid stream to thereby filter the process gas); and
passing effluent 100 through an outlet 357 ([0042]) (i.e., exhausting the filtered process gas).
However, Shamouilian does not explicitly disclose providing a filter liquid stream under a vacuum.
Jee discloses a wet type air cleaner (Abstract) (i.e., a scrubber/a liquid filter) wherein a blower 200 is used to induce a flow of gas (Fig. 1; p. 7/19, top; p. 8/19, bottom half). Jee teaches that the blower forms a negative pressure inside the air cleaner (p. 8/19, middle).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Shamouilian by providing a filter liquid stream under a vacuum as taught by Jee because (1) Shamouilian teaches a downstream vacuum pump ([0031]) but does not explicitly state the pressure condition in the prescrubber, (2) by using a downstream blower that creates a negative pressure, a flow of gas through a scrubber can be induced (Jee, p. 8/19), and (3) the skilled practitioner would have found it prima facie obvious to maintain a vacuum in a liquid filter chamber to induce a flow of gas as needed.

Regarding claim 20, Jee discloses that the wet type air cleaner 1000 (Fig. 1; p. 6/19 bottom) having a venturi 500 with a cramped section for the passing of contaminated air (p. 3/19, claim 1) (i.e., a feed tube having a venturi restriction therein) so that cleansing solution 300 is sucked through the low-pressure area in the venturi (p. 8/19, middle) where an inlet port 600 introduces the solution (p. 13/19, bottom) (i.e., a venturi inlet in fluid communication with said liquid filter inlet to draw in the filter liquid into said feed tube). Jee teaches that this configuration allows contaminated air to be flowed at a fast speed so that a contaminant is effectively removed (p. 6/19, middle).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Shamouilian in view of Jee by forming a a venturi stream with the filter fluid, and said directing includes drawing the semiconductor process gas into the venturi stream as taught by Jee because this configuration allows contaminated gas to be flowed at a fast speed so that a contaminant is effectively removed (Jee, p. 6/19, middle). 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shamouilian in view of Lee.
Regarding claim 17, Shamouilian discloses a method for reducing a hazardous gas content of an effluent from a process chamber ([0002]) for the processing of semiconductor wafers ([0020]) (i.e., a method of separating solids from a semiconductor process gas), said method comprising the steps of:
injecting water through a venturi nozzle to scrub the effluent (Fig. 4; [0041]) (i.e., providing a filter liquid stream);
feeding effluent gas by a conduit 210 ([0033]) into a channel 330 ([0041]) (i.e., directing the semiconductor process gas into the filter liquid stream to thereby filter the process gas); and
passing effluent 100 through an outlet 357 ([0042]) (i.e., exhausting the filtered process gas).
However, Shamouilian does not explicitly disclose providing a filter liquid stream under a vacuum.
Lee discloses a particle recovery apparatus having a liquid filter part (Abstract) that is maintained in a vacuum (p. 2, bottom), wherein a vacuum pump 500 is provided to induce suction power, thereby precipitating particles so that the liquid 110 can act as a filter (p. 6, “Next”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Shamouilian by providing a filter liquid stream under a vacuum as taught by Lee because (1) Shamouilian teaches a downstream vacuum pump ([0031]) but does not explicitly state the pressure condition in the prescrubber, and (2) suction power can be used to precipitate particles so that a liquid can act as a filter (Lee, p. 6, “Next”).

Regarding claim 18, Lee teaches an inlet pipe 200 that is submerged in the liquid (p. 4, middle) so that, with the liquid serving as a filter, particles are delivered directly to the liquid (p. 4, bottom).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Shamouilian in view of Lee by directing includes bubbling the semiconductor process gas into the filter liquid in the reservoir as taught by Lee because (1) this configuration allows particles to be delivered directly to filter liquid (Lee, p. 4, bottom), and (2) this configuration would be expected to form bubbles of gas.

Regarding claim 19, Lee teaches a recovery part 300 (Fig. 1) for recovering liquid from the liquid filter part, so that a particle extraction unit 400 can extract particles from the liquid (p. 4, middle) (i.e., circulating filter liquid through said reservoir to thereby remove spent filter fluid). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Shamouilian in view of Lee by circulating filter liquid through said reservoir to thereby remove spent filter fluid as taught by Lee because particle-laden liquid can be removed by a recovery part for recovering liquid from a liquid filter part (Lee, p. 4, middle).

Additional Claim Objections
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 5-9. The concept of a liquid filter apparatus for gas/solid separation for a semiconductor processing system, the semiconductor processing system including a semiconductor processing chamber and a vacuum pump, said filter apparatus comprising: 
a housing having a filter chamber, a semiconductor process gas inlet configured for fluid communication to the waste output of the semiconductor processing chamber, and a process gas outlet configured for fluid communication with the vacuum pump, said chamber forming a liquid reservoir, and said semiconductor process gas inlet and said process gas outlet in communication with said filter chamber wherein said filter chamber is under a vacuum; and 
a filter liquid inlet and a filter liquid outlet in fluid communication with said liquid reservoir for delivering and removing filter fluid, respectively, to and from said liquid reservoir (claim 1); 
further comprising a feed tube, said feed tube being in communication with said process gas inlet and extending into said liquid reservoir to directly inject the process gas flowing through said process gas inlet into the filter liquid in the liquid reservoir (claim 4); 
wherein said housing includes an internal conduit in fluid communication with said filter chamber and said gas exhaust chamber to direct the flow of filtered process gas from said filter chamber to said gas exhaust chamber (claim 5) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Shamouilian et al. (US 2002/0192129 A1), which discloses a prescrubber 230 (Fig. 4; [0033]) for removing particles from an effluent 100 ([0040]) from a chamber 35 (Fig. 3) for the processing of semiconductor wafers ([0020]), from which a vacuum pump evacuates the effluent (Fig. 1; [0024]). However, Shamouilian does not suggest a housing that includes an internal conduit in fluid communication with a filter chamber and a gas exhaust chamber to direct the flow of filtered process gas from said filter chamber to said gas exhaust chamber.
Other close prior art is Yang et al. (CN108619866A), which discloses semiconductor manufacturing process gas treatment equipment (Abstract) wherein gas and dust particles ([0010]) are treated in a washing chamber (Fig. 1; [0030]).
However, neither reference suggests a gas exhaust chamber connected by an internal conduit to a filter chamber. 
Li (GB2135208A) discloses an exhaust filter that filters particles (col. 1, lines 5-7, 18-20) using a liquid 4 in a chamber (Fig. 1; col. 2, lines 66-67), wherein an outlet tube 3 has a porous region extending above the liquid (col. 1, lines 44-46) (i.e., an internal conduit connected to a filter chamber). However, Li does not suggest a feed tube extending into a liquid reservoir to directly inject the process gas, and the skilled practitioner would not have been motivated to make this modification in view of the use of dividing walls to direct gas flow in Li (col. 1, lines 61-65).
Claims 5-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772